Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Supporting Spectators in Online Multiplayer Games”, hereinafter referred to as ‘Supporting Spectators’, in view of “Snapshot Interpolation”. 
Re claim 1, "Supporting Spectators" teaches a method of providing a simulation of a multiplayer game session for a non-participating spectator of the multiplayer game session (Abstract and Introduction, this technical paper analyzes challenges presented in 'spectating', that is distributing a game stream to spectators, and proposes solutions. Spectating is defined as the watching of real-world games by thousands or more online participants, wherein the spectating requires, "to deliver the gaming stream to a large, dynamic and heterogenous population of spectators in a reliable and cost-effective manner." The Background section identifies that RPS, RTS and FPS games are the three main categories of online games, each of which is usable for spectating. The technical document focuses on FPS gaming as an illustrative embodiment.) the method comprising:
receiving, at a spectator client device from a server device, a plurality of downlink spectator update frames, respective ones of the downlink spectator update frames including respective actual physics state information for game objects of respective participants in the multiplayer game session; transmitting respective ones of the plurality of downlink spectator update frames corresponding to respective ones of the participants in the multiplayer game session (On P. 2 in paragraph 3, it is described that in an exemplary RPG game, wherein 10s to 1000s of players interact in a large virtual world, that both player characters and the game world are persistent. The current state must be downloaded to the spectator, wherein states may change a few times per second. On P. 2 in paragraph 5, the FPS genre is discussed, including Quake III. A server maintains the state of the virtual world and all entities within it. The server continuously transmits the current state of entities within the current view of a client. Delta encoding is used to reduce bandwith such that each state update only contains changes since the last update. Spectators may be offered multiple views of this FPS game. P. 3 section 4.1, Client Software Architecture, describes that a spectating client typically derives from a player's version of the game and the spectator client softare includes the same physics and rendering engines as the players. P. 4 paragraph 2 describes how a delta-encoding scheme would involve a game server computing changes since a last frame and transmitting the changes to all the spectators. To avoid different spectators being at different states (sets of frames) due to lost packets, "Supporting Spectators" contemplates what they term a "distributed delta-encoding scheme" wherein a parent node computes the delta with respect to a most recent frame that is shared with a child node. An alternative, termed an "optimistic 
determining, based on respective downlink spectator update frames for the respective participants, respective simulated playback physical states at a common playback time of a current simulation period at the spectator client device, wherein a particular simulated playback physical state for a particular participant is determined based on actual physics state information obtained from at least two respective downlink spectator update frames buffered for the particular participant (P. 5 in paragraphs 1-2 describes using interpolation techniques to mask jerkiness to spectator clients that might arise from a reduced frequency of update frames received in order to adapt to limited bandwidth. Interpolation, by definition, involves determining an intermediate value between two known values. Refer also to the description in the conclusion of the references cited but not relief on of “Everything you need to know about Tick Rate, Lag, Netcode, Interpolation,” and, “When should I extrapolate and when should I interpolate” which define interpolation in state-based streamed games as smoothing the movement of objects between known frames, and which carries an inherent delay because in order for the process to occur, at least two frames must have occurred.)
rendering, with the client device, a delayed depiction of the multiplayer game session at the common playback time of the current simulation period, including depicting the game objects of the respective participants based on the respective simulated playback physical states determined, for the respective participants, for the current simulation period (Paragraph 3 of P. 3 and P. 6 paragraph 5 state that spectating streams can be delayed to avoid the possibility of cheating or colluding. Also, the evidentiary reference of “Everything you need 
Although Supporting Spectators teaches the same inventive concept as claimed, including providing a spectator stream that involves a delayed depiction of a multiplayer game session and wherein the spectator playback physical state can involve interpolating between known player states, Supporting Spectators does not go into detail as to whether the downlink spectator update frames based on game play by participants in a multiplayer game session are obtained by buffering.
	‘Snapshot interpolation’ is an analogous prior art reference that, like Supporting Spectators, involves a client-side interpolation of streamed game data for the purpose of smoothing jitter. ‘Snapshot Interpolation’ teaches that it was known for streamed game update frames to be buffered at the client so that they could be used for simulating physical states by interpolation – see “Linear Interpolation” starting in the last paragraph of p. 2/5 and continuing on p. 3/5, which include the description that, “What we do is instead of immediately rendering snapshot data received is that we buffer snapshots for a short amount of time in an interpolation buffer. This interpolation buffer holds on to snapshots for a period of
time such that you have not only the snapshot you want to render but also, statistically speaking, you are very likely to have the next snapshot as well. Then as the right side moves forward in time we interpolate between the position and orientation for the two slightly delayed snapshots providing the illusion of smooth movement. In effect, we’ve traded a small 
	It would have been obvious to one having ordinary skill in the art at the time of the invention that the update frame interpolation Supporting Spectators already admits is used in their system for the purpose of masking jitter could have involved buffering the incoming update frames as taught by ‘Snapshot Interpolation’ without causing any unexpected results. One having ordinary skill in the art would have expected to need to buffer the delta frames of Supporting Spectators to achieve the stated interpolation because as noted by Snapshot Interpolation, in order for this technique to function the client has to wait for a subsequent frame to occur.
	Re claims 3, 10, 16, the interpolation discussed as taught by ‘Supporting Spectators’ in view of ‘Snapshot Interpolation’ uses only frames that have actually occurred and does not use any extrapolation or predicted states.
	Re claims 4, 11, 17, P. 2/6 of ‘Supporting Spectators’ in paragraph 5 notes that spectating in FPS games can involve giving spectators multiple views of the game, which is a playback control setting used in addition to the interpolated frames to provide a spectator simulation. 
	Re claims 8 and 15, refer to the rejection of claim 1.
Allowable Subject Matter
Claims 2, 5-7, 9, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see p. 11, filed 10/09/2020, with respect to the rejection(s) of claim(s) 1, 4, 5, 8, 11, 12, 15, 17 and 18 under Burba have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ‘Supporting Spectators’, in view of “Snapshot Interpolation”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Everything you need to know about Tick Rate, Lag, Netcode, Interpolation and Etc.” describes the concept of Interpolation as it specifically relates to game state streaming and client side game execution, P. 2/25 describes that, “Interpolation is a technology which smooths movements of objects in the game (e.g. players). Essentially what interpolation is doing, is smoothing out the movement of an object moving between two known points. The interpolation delay is typically equal to 2 ticks, but can vary. For example, if a player is running in a straight line, and at the time of "Tick 1" they were at 0.5m, and at "Tick 2" they were at 1m, the interpolation feature, would make it appear on the client, as if they moved smoothly from 0.5m to 1m away from their starting location. The server however, only ever really "sees" the player at those two locations, never in between them. Without interpolation, games would appear very choppy, as the client would only see objects in the game move whenever they received an update from the server. Interpolation occurs exclusively on the client side. 
The NPL reference of, "When Should I Extrapolate and when should I interpolate?" from the Game Development Stack Exchange, on p. 2, describes that interpolation in game development is defined as occuring when "before" and "after" values are known. A state based example is given wherein a player begins at a position X and makes an input that designates spot Y. The displacement of the player can be interpolated because the start and end states are known. It is noted in the paragraph beginning "I understand" that interpolation inherently involves a delay in simulation for a second state to have occured in order for an interpolation relative to a previous state to be possible. P. 3 paragraph 3 notes that interpolation is always correct and it is desirable when enough information is available because it eliminates 'popping'.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715